DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5, 7, 9, 13, and 15 have been amended as per the amendment filed on 9/20/22.
Currently Claims 1-17 are pending and prosecuted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jhang et al., US Patent Publication 2020/0210668, henceforth known as Jhang, in further view of Hung et al., US Patent Publication 2020/0334435, henceforth known as Hung.

Regarding Claim 1, Jhang discloses a fingerprint identification method by using an electronic device (Abstract; a fingerprint sensing control method) comprising: 
partitioning a plurality of readout lines of the electronic device into at least two readout line groups (Figure 2-3B; [0032-0034]; [0041]; a display panel 150 comprising of a sensing region, that covers a whole display region, where the sensing region may be divided into one or more fingerprint zones. Each zone is connected to a one or more scan lines in a row direction, and are connected to a one or more sensing lines in a column direction. The display panel 150 includes one or more sensing groups extending in a column direction, for example, sensing groups SN_1 and SN_2 illustrated in FIG. 3A. Each of the sensing groups includes one or more sensing lines. The multiplexer circuit 122 is coupled to the sensing groups of the fingerprint zones of the display panel 150.); 
partitioning a plurality of scan lines of the electronic device into at least two scan line groups, each scan line group comprising at least two scan lines (Figure 2-3B; [0032-0034]; [0038]; [0041]; a display panel 150 comprising of a sensing region, that covers a whole display region, where the sensing region may be divided into one or more fingerprint zones. Each zone is connected to a one or more scan lines in a row direction, and are connected to a one or more sensing lines in a column direction. The display panel 150 includes one or more scanning groups such as SG_1, SG_2, SG_3, SG_4, . . . and SG_n (wherein n is an integer) in a row direction of the display panel 150, and each of the one or more scanning groups SG_1 to SG_n can include one or more scan line );
receiving a signal; determining a finger touch region according to the signal;  (Figure 2-3B; [0025]; [0030-0033]; step s210, perform touch detection on the display panel 150 to obtain a touched area 20 corresponding to an object on the display panel 150); and 
enabling a portion of readout lines of each of the at least two readout line groups corresponding to the finger touch region (Figure 2-3B; [0031]; [0041-0043]; the fingerprint reading circuit 123 is coupled to multiplexer circuit 122. The fingerprint reading circuit read sensing signals of the fingerprint press area from target fingerprint zones Z1-Z4, and skip reading fingerprint zones other than Z1-Z4. In an “accelerated reading operation” includes reading one or more sensing signals from the finger press area, where the multiplexer will turn on one or more signal paths from the target sensing groups SN_1 and SN_2 of the finger press area 20 to the fingerprint reading circuit 123 and turn off one or more signal paths. The examiner considers that a sensing line running through zones Z1 and Z3 or Z2 and Z4 is “enabling a portion of readout lines of each group corresponding to the finger touch region of the at least two groups”) 
	sequentially enabling a portion of scan lines of each of the at least two scan line groups corresponding to the finger touch region (Figure 2-3B; [0031]; [0041-0048]; as seen in Figure 3B, the scan lines of the scan group in the corresponding finger press area are sequentially scanned. As seen in Figure 3B, a start pulse signals SP_2 and SP_3 are set to the shift register groups SR_2 and SR_3 based on the information of the touched area f20 from the touch control circuit. This causes the shift register group SR_2 to output the plurality of scan signals sequentially, then the shift register group SR_3 outputs the plurality of scan signals sequentially)
However, Jhang doesn’t explicitly teach simultaneously enabling a portion of readout lines of each of the at least two readout line groups corresponding to the finger touch region.
	Hung teaches the use of a selection circuit 104 comprising of a plurality of switches. Each sensing column A1 to Ax comprises of sensing lines L1 to LN and are each coupled to corresponding switches SW1 to SWM. The selection circuit 104 allows  for simultaneous connection to a sensing line of each of the sensing columns (Figure 5; [0029-0030]:).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Jhang’s multiplexor to be replaced with Hung’s selection circuit, in order to provide simultaneous enabling a portion of readout lines of each group corresponding to the finger touch region of the at least two groups. The motivation to combine these analogous arts is to provide controlling on-states of the corresponding switches SW1-SWN of each of the sensing columns so as to transmit fingerprint sensing signals to the corresponding circuits (Hung: [0032];).

Regarding Claim 2, The combination of Jhang and Hung teaches further comprising: enabling the plurality of scan lines which overlap the finger touch region (Jang: Figure 2-3B; [0032-0034]; [0041]; a plurality of scan lines, where each zone is connected to a one or more scan lines in a row direction); wherein the plurality of scan lines are configured to identify a fingerprint feature (Jang: Figure 2-3B; [0032-0034]; [0041]; the examiner considers the scan lines as being used to “identify a fingerprint features” by the nature of them being used for fingerprint sensing ).

Regarding Claim 3, The combination of Jhang and Hung teaches wherein the plurality of readout lines are coupled to at least one multiplexer, and the at least one multiplexer is configured to select a part of readout lines of the plurality of readout lines of the at least two readout line groups (Jhang: Figure 2-3B; [0031]; [0041-0043]; Hung: Figure 5; [0029-0030]: the fingerprint reading circuit 123 is coupled to multiplexer circuit 122, comprising of switches SW1 to SWM, as discussed in Hung. Each of the switches provides connection between the reading circuit 123 and each of the sensing lines, where each switch belonging to a fingerprint zone can be controlled to be turned on in response to a control signal).

Regarding Claim 4, The combination of Jhang and Hung teaches wherein the signal is a touch signal (Jhang: Figure 2-3B; [0025]; [0030-0033]; step s210, perform touch detection on the display panel 150 to obtain a touched area 20 corresponding to an object on the display panel 150);

Regarding Claim 5, The combination of Jhang and Hung teaches wherein the plurality of readout lines of the at least two readout line groups are arranged in an interlaced manner (Jhang: Figure 2-3B; [0031]; [0041-0043]; Hung: Figure 5; [0029-0030]: due to the plurality of switches SW1 to SWM connecting the sensing lines to the reading circuit 123,  the sensing lines are considered by the examiner to be arranged in an interlaced manner).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jhang et al., US Patent Publication 2020/0210668, henceforth known as Jhang, in further view of Hung et al., US Patent Publication 2020/0334435, henceforth known as Hung, and in further view of Applicant Admitted Prior Art, henceforth known as AAPA.


Regarding Claim 6, The combination of Jhang and Hung teaches further comprising:
outputting fingerprint information from the finger touch region to a fingerprint identification readout circuit through the portion of readout lines of the each group after a finger touches the finger touch region (Jhang: Figure 2-3B; [0031]; [0041-0043]; Hung: Figure 5; [0029-0030]: the fingerprint reading circuit receives signals from the sensing lines of the fingerprint zones).
However, the combination of Jhang and Hung doesn’t explicitly teach identifying a fingerprint by using the fingerprint identification readout circuit according to the fingerprint information.
AAPA discloses that it was well known in the art, before the effective filing date of the claimed invention, to identify a fingerprint by using a fingerprint readout circuit according to the received fingerprint information.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Jhang and Hung to further include the teachings of AAPA in order to provide identifying a fingerprint by using the fingerprint identification readout circuit according to the fingerprint information. The motivation to combine these arts is because it was well known that identification of a fingerprint can be performed by using a readout circuit that reads out fingerprint information detected by fingerprint sensors.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jhang et al., US Patent Publication 2020/0210668, henceforth known as Jhang, in further view of Hung et al., US Patent Publication 2020/0334435, henceforth known as Hung, and in further view of AAPA, and in further view of Cheng et al., US Patent Publication 2021/0056280, henceforth known as Cheng.

Regarding Claim 7, The combination of Jhang, Hung, and AAPA teaches further comprising: 
controlling a display gate driving circuit for driving the plurality of scan lines by the touch panel driving circuit (Jhang: [0024]; The display driving circuit 140 may drive/control the display panel 150 to display an image in a display region of the display panel 150. For example, the display panel 150 can include a display gate on array (GOA) circuit (now shown) and the display driving circuit 140 can communicate with the GOA circuit to control the display panel 150).
However, Jhang and Hung doesn’t explicitly teach generating a synchronization signal from a touch panel driving circuit to the fingerprint identification readout circuit. 
	Cheng et al., US Patent Publication 2021/0056280, teaches a fingerprint sensing system 150 includes a touch and display driving integration (TDDI) circuit 1502 and a fingerprint readout integrated circuit (FPR ROIC) 1503. An interface is disposed between the TDDI circuit 1502 and the FPR ROIC 1503, for forwarding necessary messages such as the synchronization signal for synchronizing the display driving, touch sensing and fingerprint sensing functions and the information related to finger touch position and related fingerprint sensing zone(s) ([0066];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the combinational disclosure of Jhang, Hung, and Official Notice to further include the teachings of Cheng in order to provide a synchronization signal from a touch panel driving circuit to the fingerprint identification readout circuit. The motivation to combine these analogous arts is to provide forwarding necessary messages for synchronizing the display driving, touch sensing and fingerprint sensing functions and the information related to finger touch position and related fingerprint sensing zone(s) (Cheng: [0066];).

Claims 8, 9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jhang et al., US Patent Publication 2020/0210668, henceforth known as Jhang, in further view of Hung et al., US Patent Publication 2020/0334435, henceforth known as Hung, and in further view of Tsai, US Patent Publication 2021/0174057.


Regarding Claim 8, The combination of Jhang and Hung doesn’t explicitly teach further comprising: acquiring finger coordinates; 
transmitting the finger coordinates to a touch panel driving circuit; and 
transmitting the finger coordinates from the touch panel driving circuit to a fingerprint identification readout circuit through a host.
	Tsai, US Patent Publication 2021/0174057, teaches that when a finger of a user or a capacitive sensing element (such as a stylus) touches the touch panel 110, that the finger position information that the touch sensor 120 senses on the touch panel 110 is reported as a touch position in the form of coordinates (acquiring finger coordinates; transmitting the finger coordinates to a touch panel driving circuit;), and the touch sensor 120 may send information of the touch position to the host controller 132 in the controller 130 and then the host controller 132 may send the touch position to the fingerprint readout circuit 134 (transmitting the finger coordinates from the touch panel driving circuit to a fingerprint identification readout circuit through a host), or the touch sensor 120 may not pass through the host controller 132 but directly transmit the information of the touch position to the fingerprint readout circuit 134 as the fingerprint position ([0020-0021];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Jhang and Hung to further include the teachings of Tsai in order to provide acquiring finger coordinates; transmitting the finger coordinates to a touch panel driving circuit; and 
transmitting the finger coordinates from the touch panel driving circuit to a fingerprint identification readout circuit through a host. The motivation to combine these analogous arts is provide the fingerprint readout device 134 determines a fingerprint readout zone according to the fingerprint position and performs a fingerprint sensing operation according to the fingerprint readout zone to obtain a fingerprint image to be determined corresponding to the fingerprint readout zone (Tsai: [0021];).

Regarding Claim 9, Jhang discloses an electronic device capable of identifying fingerprint (Abstract; an electronic device and a fingerprint sensing control method) comprising: 
a touch panel (Figure 2-3B; [0032-0034]; [0041]; a display panel 150 comprising of a sensing region, that covers a whole display region)  
a plurality of scan lines coupled to the touch panel (Figure 2-3B; [0032-0034]; [0041]; a one or more scan lines in a row direction); 
a plurality of readout lines coupled to the touch panel (Figure 2-3B; [0032-0034]; [0041]; one or more sensing lines in a column direction); 
a driving circuit coupled to the plurality of readout lines and configured to selectively output fingerprint information (Figure 2-3B; [0031]; [0041-0043]; the multiplexer 122 will turn on one or more signal paths from the target sensing groups SN_1 and SN_2 of the finger press area 20 to the fingerprint reading circuit 123 and turn off one or more signal paths); 
a fingerprint identification readout circuit coupled to the driving circuit (Figure 2-3B; [0031]; [0041-0043]; the fingerprint reading circuit 123 connected to the multiplexer circuit 122); and
a scan line control circuit coupled to the plurality of scan lines (Figure 2-3B; [0031]; [0035]; [0041-0043]; the plurality of shift register groups SR_1-SR_n is considered by the examiner as the “scan line control circuit” that is coupled to the plurality of scan lines )
wherein the plurality of readout lines are partitioned into at least two readout line groups (Figure 2-3B; [0032-0035]; [0041]; a display panel 150 comprising of a sensing region, that covers a whole display region, where the sensing region may be divided into one or more fingerprint zones. Each zone is connected to a one or more scan lines in a row direction, and are connected to a one or more sensing lines in a column direction. The display panel 150 includes one or more sensing groups extending in a column direction, for example, sensing groups SN_1 and SN_2 illustrated in FIG. 3A. Each of the sensing groups includes one or more sensing lines. The multiplexer circuit 122 is coupled to the sensing groups of the fingerprint zones of the display panel 150), the fingerprint identification readout circuit partitions the plurality of scan liens into a least two scan line groups, each can line group comprises at least scan lines (Figure 2-3B; [0032-0034]; [0038]; [0041]; a display panel 150 comprising of a sensing region, that covers a whole display region, where the sensing region may be divided into one or more fingerprint zones. Each zone is connected to a one or more scan lines in a row direction, and are connected to a one or more sensing lines in a column direction. The display panel 150 includes one or more scanning groups such as SG_1, SG_2, SG_3, SG_4, . . . and SG_n (wherein n is an integer) in a row direction of the display panel 150, and each of the one or more scanning groups SG_1 to SG_n can include one or more scan line), the fingerprint identification readout circuit determines a finger touch region according to a signal after the fingerprint identification readout circuit receives the signal (Figure 2-3B; [0025]; [0030-0033]; step s210, perform touch detection on the display panel 150 to obtain a touched area 20 corresponding to an object on the display panel 150), the fingerprint identification readout circuit enables a portion of readout lines of each readout line group corresponding to the finger touch region of the at least two readout line groups (Figure 2-3B; [0031]; [0041-0043]; the fingerprint reading circuit 123 is coupled to multiplexer circuit 122. The fingerprint reading circuit read sensing signals of the fingerprint press area from target fingerprint zones Z1-Z4, and skip reading fingerprint zones other than Z1-Z4. In an “accelerated reading operation” includes reading one or more sensing signals from the finger press area, where the multiplexer will turn on one or more signal paths from the target sensing groups SN_1 and SN_2 of the finger press area 20 to the fingerprint reading circuit 123 and turn off one or more signal paths. The examiner considers that a sensing line running through zones Z1 and Z3 or Z2 and Z4 is “enabling a portion of readout lines of each group corresponding to the finger touch region of the at least two groups”), and
the scan line control circuit sequentially enabling a portion of scan lines of each of the at least two scan line groups corresponding to the finger touch region (Figure 2-3B; [0031]; [0041-0048]; as seen in Figure 3B, the scan lines of the scan group in the corresponding finger press area are sequentially scanned. As seen in Figure 3B, a start pulse signals SP_2 and SP_3 are set to the shift register groups SR_2 and SR_3 based on the information of the touched area f20 from the touch control circuit. This causes the shift register group SR_2 to output the plurality of scan signals sequentially, then the shift register group SR_3 outputs the plurality of scan signals sequentially).
However, Jhang doesn’t explicitly disclose a plurality of driving circuits coupled to the plurality of readout lines and configured to selectively output fingerprint information
a fingerprint identification readout circuit coupled to the plurality of driving circuits and configured to identify a fingerprint;
the fingerprint identification readout circuit simultaneously enables a portion of readout lines of each group corresponding to the finger touch region of the at least two groups.
Hung teaches the use of a selection circuit 104 comprising of a plurality of switches. Each sensing column A1 to Ax comprises of sensing lines L1 to LN and are each coupled to corresponding switches SW1 to SWM. The selection circuit 104 allows  for simultaneous connection to a sensing line of each of the sensing columns (Figure 5; [0029-0030]:).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the disclosure of Jhang’s multiplexor to be replaced with Hung’s selection circuit, in order to a plurality of driving circuits coupled to the plurality of readout lines and configured to selectively output fingerprint information; a fingerprint identification readout circuit coupled to the plurality of driving circuits; and the fingerprint identification readout circuit simultaneously enables a portion of readout lines of each group corresponding to the finger touch region of the at least two groups. The motivation to combine these analogous arts is to provide controlling on-states of the corresponding switches SW1-SWN of each of the sensing columns so as to transmit fingerprint sensing signals to the corresponding circuits (Hung: [0032];).
However, the combination of Jhang and Hung doesn’t explicitly teach the fingerprint identification readout circuit configured to identify a fingerprint.
	Tsai, et al., US Patent Publication 2021/0174057, teaches when a finger of a user or a capacitive sensing element (such as a stylus) touches the touch panel 110, that the finger position information that the touch sensor 120 senses on the touch panel 110 is reported as a touch position in the form of coordinates, and the touch sensor 120 may send information of the touch position to the host controller 132 in the controller 130 and then the host controller 132 may send the touch position to the fingerprint readout circuit 134, or the touch sensor 120 may not pass through the host controller 132 but directly transmit the information of the touch position to the fingerprint readout circuit 134 as the fingerprint position. Wherein the fingerprint readout device determines a fingerprint readout zone according to the fingerprint position, and performs a fingerprint sensing operation (identify a fingerprint) according to the fingerprint readout zone to obtain a fingerprint image to be determined corresponding to the fingerprint readout zone ([0020-0021]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Jhang and Hung to further include the teachings of Tsai in order to provide the fingerprint identification readout circuit configured to identify a fingerprint. The motivation to combine these analogous arts is because Tsai teachings to functions of a fingerprint readout device (Tsai: [0021];).

Regarding Claim 12, The combination of Jhang, Hung, and Tsai teaches wherein the plurality of scan lines which overlap the finger touch region are enabled (Jang: Figure 2-3B; [0032-0034]; [0041]; a plurality of scan lines, where each zone is connected to a one or more scan lines in a row direction), and the plurality of scan lines are configured to identify a fingerprint feature (Jang: Figure 2-3B; [0032-0034]; [0041]; the examiner considers the scan lines as being used to “identify a fingerprint features” by the nature of them being used for fingerprint sensing ).

Regarding Claim 13, The combination of Jhang, Hung, and Tsai teaches wherein the plurality of readout lines are coupled to at least one multiplexer, and the at least one multiplexer is configured to select a part of readout lines of the plurality of readout lines from the at least two groups  (Jhang: Figure 2-3B; [0031]; [0041-0043]; Hung: Figure 5; [0029-0030]: the fingerprint reading circuit 123 is coupled to multiplexer circuit 122, comprising of switches SW1 to SWM, as discussed in Hung. Each of the switches provides connection between the reading circuit 123 and each of the sensing lines, where each switch belonging to a fingerprint zone can be controlled to be turned on in response to a control signal).

Regarding Claim 14, The combination of Jhang, Hung, and Tsai teaches wherein the signal is a touch signal (Jhang: Figure 2-3B; [0025]; [0030-0033]; step s210, perform touch detection on the display panel 150 to obtain a touched area 20 corresponding to an object on the display panel 150).

Regarding Claim 15, The combination of Jhang, Hung, and Tsai teaches wherein the plurality of readout lines of the at least two readout line groups are arranged in an interlaced manner (Jhang: Figure 2-3B; [0031]; [0041-0043]; Hung: Figure 5; [0029-0030]: due to the plurality of switches SW1 to SWM connecting the sensing lines to the reading circuit 123,  the sensing lines are considered by the examiner to be arranged in an interlaced manner).

Regarding Claim 16, The combination of Jhang, Hung, and Tsai teaches wherein the fingerprint information is outputted from the finger touch region to the fingerprint identification readout circuit through the portion of readout lines of the each group after a finger touches the finger touch region(Jhang: Figure 2-3B; [0031]; [0041-0043]; Hung: Figure 5; [0029-0030]: the fingerprint reading circuit receives signals from the sensing lines of the fingerprint zones), and the fingerprint is identified by using the fingerprint identification readout circuit according to the fingerprint information (Tsai: [0021]; wherein a fingerprint readout device determines a fingerprint readout zone according to the fingerprint position, and performs a fingerprint sensing operation (fingerprint is identified) according to the fingerprint readout zone to obtain a fingerprint image to be determined corresponding to the fingerprint readout zone).

Regarding Claim 17, The combination of Jhang, Hung, and Tsai teaches wherein after finger coordinates are acquired, the finger coordinates are transmitted to the fingerprint identification readout circuit through a host (Tsai: [0020-0021]; when a finger of a user or a capacitive sensing element (such as a stylus) touches the touch panel 110, that the finger position information that the touch sensor 120 senses on the touch panel 110 is reported as a touch position in the form of coordinates (acquiring finger coordinates; transmitting the finger coordinates to a touch panel driving circuit;), and the touch sensor 120 may send information of the touch position to the host controller 132 in the controller 130 and then the host controller 132 may send the touch position to the fingerprint readout circuit 134 (transmitting the finger coordinates from the touch panel driving circuit to a fingerprint identification readout circuit through a host), or the touch sensor 120 may not pass through the host controller 132 but directly transmit the information of the touch position to the fingerprint readout circuit 134 as the fingerprint position).


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jhang et al., US Patent Publication 2020/0210668, henceforth known as Jhang, in further view of Hung et al., US Patent Publication 2020/0334435, henceforth known as Hung, and in further view of Tsai, US Patent Publication 2021/0174057, in further view of Cao et al., US Patent Publication 2020/0250391, henceforth known as Cao, and in further view of Cheng et al., US Patent Publication 2021/0056280, henceforth known as Cheng.


Regarding Claim 10, The combination of Jhang, Hung, and Tsai doesn’t explicitly teach a circuit pack comprising at least one multiplexer and at least one de-multiplexer; wherein the circuit pack is coupled to a touch panel driving circuit for driving the fingerprint identification readout circuit.
	Cao teaches wherein a multiplexing and demultiplexing module 1004 is connected to a display drive integrated circuit 10005 (a circuit pack comprising at least one multiplexer and at least one de-multiplexer; wherein the circuit pack is coupled to a touch panel driving circuit) (Figure 10; [0166];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Jhang, Hung, and Tsai to further include the teachings of Cao in order to provide a circuit pack comprising at least one multiplexer and at least one de-multiplexer; wherein the circuit pack is coupled to a touch panel driving circuit. The motivation to combine these arts is because Cao teaches that a fingerprint sensing system comprises of a multiplexing and demultiplexing module disposed between the pixel array and the display drive integrated circuit (Figure 10; [0166];).
	However, the combination of Jhang, Hung, Tsai, and Cao doesn’t explicitly teach a touch panel driving circuit for driving the fingerprint identification readout circuit. 
Cheng et al., US Patent Publication 2021/0056280, teaches a fingerprint sensing system 150 includes a touch and display driving integration (TDDI) circuit 1502 and a fingerprint readout integrated circuit (FPR ROIC) 1503. An interface is disposed between the TDDI circuit 1502 and the FPR ROIC 1503, for forwarding necessary messages such as the synchronization signal for synchronizing the display driving, touch sensing and fingerprint sensing functions and the information related to finger touch position and related fingerprint sensing zone(s) ([0066];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the combinational disclosure of Jhang, Hung, Tsai, and Cao to further include the teachings of Cheng in order to provide a touch panel driving circuit for driving the fingerprint identification readout circuit. The motivation to combine these analogous arts is to provide forwarding necessary messages for synchronizing the display driving, touch sensing and fingerprint sensing functions and the information related to finger touch position and related fingerprint sensing zone(s) (Cheng: [0066];).

Regarding Claim 11, The combination of Jhang, Hung, Tsai, Cao, and Cheng teaches  further comprising: 
a touch panel driving circuit coupled to the circuit pack and the fingerprint identification readout circuit (Jhang: Figure 1 [0024]; Cao: Figure 10; [0166]; Cheng: [0066]; the touch and display driving circuit 130 and 140 are connected to the multiplexing and demultiplexing module 1004 of Cao, and to the fingerprint readout integrated circuit, as discussed in Cheng); and 
a display gate driving circuit coupled to the touch panel driving circuit and configured to drive a plurality of scan lines (Jhang: [0024]; The display driving circuit 140 may drive/control the display panel 150 to display an image in a display region of the display panel 150. For example, the display panel 150 can include a display gate on array (GOA) circuit (now shown) and the display driving circuit 140 can communicate with the GOA circuit to control the display panel 150); 
wherein a synchronization signal is generated from the touch panel driving circuit to the fingerprint identification readout circuit (Jhang: Figure 1 [0024]; Cao: Figure 10; [0166]; Cheng: [0066]; An interface is disposed between the touch and display driving circuit 130 and 140 and to the fingerprint readout integrated circuit, as discussed in Cheng, for forwarding necessary messages such as the synchronization signal for synchronizing the display driving, touch sensing and fingerprint sensing functions and the information related to finger touch position and related fingerprint sensing zone(s)).

Response to Arguments

Applicant’s arguments with respect to claims 1-17 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

The examiner notes that since the official notice taken by the examiner for claim(s) 6 has not been traversed adequately, it is now considered to be admitted prior art. See MPEP 2144.03 (C), “If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699